Case 1:20-mc-00199-JGK-OTW Document 3-38 Filed 04/24/20 Page 1 of 4




               Exhibit LL
  Case 1:20-mc-00199-JGK-OTW Document 3-38 Filed 04/24/20 Page 2 of 4



                                                  Claim No CL-2019-000269




IN THE HIGH COURT OF JUSTICE

BUSINESS AND PROPERTY COURTS OF ENGLAND AND WALES
COMMERCIAL COURT (QBD)

BEFORE: THE HON. MR JUSTICE BRYAN

IN THE MATTER OF THE ARBITRATION ACT 1996
IN AN ARBITRATION CLAIM

BETWEEN:




                                  VALE S.A.

                                                                 Claimant


                                  -   and     -


                         BSG RESOURCES LIMITED

                                                               Defendant



                                      ORDER




UPON the application of the Claimant without notice to the Defendant by
way of Arbitration Claim Form issued on 18 April 2019.

AND UPON READING the first witness statement of Jonathan Patrick
Knox Kelly dated 18 April 2019.

AND UPON READING the Final Award of the arbitrators Sir David A.R.
Williams, QC, Dr Michael Hwang, SC and Professor Filip De Ly dated 4 April
2019 (the “Award”)


IT IS ORDERED AND DECLARED THAT:
  Case 1:20-mc-00199-JGK-OTW Document 3-38 Filed 04/24/20 Page 3 of 4



  1. The Claimant has permission under section 66(1) of the Arbitration
     Act 1996 to enforce the Award in the same manner as a judgment
     or order of the High Court to the same effect, excluding the post-
     award interest awarded on the costs of the arbitration in the Award
     pending the correction of the currency of the rate of interest
     awarded on the costs of the arbitration.

  2. Permission having been granted under section 66(1) as aforesaid,
     the Claimant may later request that judgment be entered in terms
     of the Award under section 66(2) of the Arbitration Act 1996.

  3. The Defendant has the right, pursuant to CPR 62.18(9)(a), within 14
     days after service of this Order to apply to set it aside.

  4. Pursuant to the provisions of CPR 62.18(9)(b), the Award must not
     be enforced until after the end of the 14-day period referred to in
     paragraph 3 above, or if an application is made by the Defendant
     within that period to set aside this Order, until after that application
     has been finally disposed of.

  5. The Defendant shall pay the Claimant’s costs of the Application and,
     in the event that judgment is in due course entered by the Claimant
     in terms of the Award pursuant to section 66(2) of the Arbitration
     Act 1996, the costs of entering such judgment.



Dated this 9th day of May 2019




                                       2
Case 1:20-mc-00199-JGK-OTW Document 3-38 Filed 04/24/20 Page 4 of 4



                                      Claim No CL-2009-000269

                          IN THE HIGH COURT OF JUSTICE

                          BUSINESS AND PROPERTY COURTS
                          OF ENGLAND AND WALES
                          COMMERCIAL COURT (QBD)

                          BEFORE: THE HON. MR JUSTICE
                          BRYAN

                          IN THE MATTER OF THE
                          ARBITRATION ACT 1996
                          IN AN ARBITRATION CLAIM

                          BETWEEN:


                                        VALE S.A.

                                                    Claimant


                                          - AND –



                              BSG RESOURCES LIMITED

                                                    Defendant




                                          ORDER




                          Cleary Gottlieb Steen & Hamilton LLP
                          2 London Wall Place
                          London
                          EC2Y 5AU
                          Tel: 020 7614 2200
                          Fax: 020 7600 1698
                          Solicitors for the Claimant




                                  3
